UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LORETTA JONES,

                              Plaintiff,
                                                                    1:19-CV-9979 (CM)
                       -against-
                                                                 ORDER OF DISMISSAL
 NEW YORK CITY POLICE DEPT., et al.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action seeking injunctive relief. 1 By order dated

December 13, 2019, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (“IFP”). The Court dismisses this action for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in original).




       1
         Days after Plaintiff filed her complaint, she filed an “addendum.” (ECF 4.) The Court
construes Plaintiff’s addendum as a supplement to her complaint.
        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that a

“finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (2d Cir. 1998) (“[A]n action is

‘frivolous’ when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is

based on an indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                            DISCUSSION

        Plaintiff asserts that the defendants – the New York City Police Department (“NYPD”),

the City of New York, the State of New York, the Federal Bureau of Investigation (“FBI”), the

United States of America, and an individual named Vanessa Light – have violated her federal

constitutional rights.

        Plaintiff alleges that the events that are the basis of her claims began to occur in 1992 and

have continued to the present. She asserts that they have occurred in her “residence, workplace,

and all places attending.” (ECF 2, at 5.) She alleges that

        [w]hile being stalked, raped and abused by a former New York City police officer
        who was also a convicted mafia felon, the [FBI], the NYPD and others began
        investigations that included contacting me and which escalated against me to
        include employing known drug dealers such as a Vanessa Light . . . to tell me they
        don’t care and they’re not going to stop.

        The harassment had grown to 3 groups identifying themselves as “police,” “FBI”
        and “military” who were using surveillance and invasive technologies upon my
        personal space and even my body remotely rendering me defenseless. They claim
        this is what they do to terrorists and pedophiles/molesters, though I am none of
        those and demand to be free of their assaults. They further claim to each other and
        revealed to me last week that they need to prove they can control me by their 24-
        hr., minute-to-minute narrations into my space by their speaker technologies.
        When of course I resist any of their often lewd and always unconstitutional
        barrages they respond with sleep deprivation tactics and the like.

(Id. at 5-6.)
                                                   2
       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

475, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which she

can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore dismisses

this action as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i).

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket and note service on the

docket. Plaintiff has consented to electronic service of Court documents. (ECF 3.)

       Plaintiff’s action is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    December 20, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
